DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 11, 13-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2018/0096954 A1 (Cabral).
Cabral discloses, referring primarily to figures 4 and 9A, an apparatus (236) with an anti-tamper architecture comprising: a substrate (81); and a layer of a pyrotechnic composite (225) arranged on a surface of the substrate, the pyrotechnic composite comprising a metal and a metal oxide ([0041]-[0046]), and the layer having a thickness of about 1 micrometer to about 10 millimeters ([0039]); wherein a reaction of the pyrotechnic composite is an exothermic reaction ([0039]) and at least partially fractures the substrate after the reaction is initiated ([0079]) [claim 1], wherein the reaction is a redox reaction ([0039]-[0042]) [claim 5], wherein the substrate is a bare die, a system in package (SiP), a circuit board, a microelectronic device, an electronic device, a backplane connector, an ethernet physical layer device, or a mobile phone Wi-Fi antenna ([0079], [0110]) [claim 6], further comprising electrical circuitry for initiating the reaction of the pyrotechnic composite arranged on the substrate ([0040]) [claim 7].

Similarly, Cabral discloses, a method for forming an anti-tamper feature on an apparatus, the method comprising: depositing, by an additive manufacturing method ([0078]-[0084]), a layer of an energetic material (225) on a surface of a substrate (81), the layer having a thickness of about 1 micrometer to about 10 millimeters ([0039]); wherein a reaction of the energetic material is exothermic and at least partially fractures the substrate after the reaction is initiated ([0079]) [claim 8], wherein the additive manufacturing method is a direct write method, an aerosol jet method, or a fused filament fabrication method ([0048]) [claim 9], wherein the energetic material is a pyrotechnic material or an explosive material ([0041]) [claim 11], wherein the reaction is a redox reaction ([0039]-[0042]) [claim 13], wherein the substrate is a bare die, a system in package (SiP), a circuit board, a microelectronic device, an electronic device, a backplane connector, an ethernet physical layer device, or a mobile phone Wi-Fi antenna ([0079], [0110]) [claim 14], further comprising forming electrical circuitry for initiating the reaction of the energetic material on the substrate ([0040]) [claim 15].
Moreover, Cabral discloses a method for at least partially fracturing an apparatus (236) with an anti- tamper feature, the method comprising: initiating a reaction of a layer of an energetic material (225) arranged on a surface of a substrate, the energetic material comprising metal and a metal oxide ([0041]-[0046]), and the layer having a thickness of about 1 micrometer to about 10 millimeters ([0039]); wherein the reaction of the energetic material is exothermic ([0039]) and at least partially fractures the substrate after the reaction is initiated ([0079]) [claim 16], wherein the substrate is a bare die, a system in package (SiP), a circuit board, a microelectronic device, an electronic device, a backplane connector, an ethernet physical layer device, or a mobile phone Wi-Fi antenna ([0079], [0110]) [claim 20].

Claim(s) 1, 3, 4, 8, 12, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0139422 Al (Mohler).
Mohler discloses, referring primarily to figures 6-6a, an apparatus (60) with an anti-tamper architecture comprising: a substrate (72); and a layer of a pyrotechnic composite (62, 64) arranged on a surface of the substrate, the pyrotechnic composite comprising a metal and a metal oxide ([0043]), and the layer having a thickness of about 1 micrometer to about 10 millimeters ([0040]); wherein a reaction of the pyrotechnic composite is an exothermic reaction ([0044]-[0045]) and at least partially fractures the substrate after the reaction is initiated ([0044]) [claim 1], wherein the pyrotechnic composite is a nanothermite ([0043]) [claim 3], wherein the pyrotechnic composite is aluminum-molybdenum (VI) oxide, aluminum-copper (II) oxide, aluminum-iron (II, II) oxide, aluminum-bismuth (IID oxide, or aluminum-tungsten (VI) oxide hydrate ([0043]) [claim 4].
Similarly, Mohler discloses, a method for forming an anti-tamper feature on an apparatus, the method comprising: depositing, by an additive manufacturing method ([0040]), a layer of an energetic material (62, 64) on a surface of a substrate (72), the layer having a thickness of about 1 micrometer to about 10 millimeters ([0040]); wherein a reaction of the energetic material is exothermic ([0044]-[0045]) and at least partially fractures the substrate after the reaction is initiated ([0044]) [claim 8], wherein the energetic material is aluminum- molybdenum (VI) oxide, aluminum-copper (IJ) oxide, aluminum-iron (II, TT) oxide, aluminum-bismuth (IID oxide, or aluminum-tungsten (VI) oxide hydrate ([0043]) [claim 12].
Moreover, Mohler discloses a method for at least partially fracturing an apparatus (60) with an anti- tamper feature, the method comprising: initiating a reaction of a layer of an energetic material (62, 64) arranged on a surface of a substrate, the energetic material comprising metal and a metal oxide ([0043]), and the layer having a thickness of about 1 micrometer to about 10 millimeters ([0040]); wherein the reaction of the energetic material is exothermic ([0044]-[0045) and at least partially fractures the substrate after the reaction is initiated ([0044]) [claim 16], wherein the energetic material is a nanothermite ([0043]) [claim 18], wherein the energetic material is aluminum- molybdenum (VI) oxide, aluminum-copper (IJ) oxide, aluminum-iron (II, TI) oxide, aluminum-bismuth (IID oxide, or aluminum-tungsten (VI) oxide hydrate ([0043]) [claim 19].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 10, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohler in view of US 8,231,748 B1 (Higa).
Regarding claim 2, Mohler discloses the claimed invention as described above with respect to claim 1 except Mohler does not specifically state that the metal has a particle size of about 50 to about 150 nanometers, and the metal oxide has a particle size of about 40 to about 50 nanometers [claim 2]. However, it is well known in the art to comprise energetic layers with metal particles and metal -oxide particles in the claimed ranges as evidenced by Higa (col. 2, lines 45-60). Therefore, it would have been obvious, to one having ordinary skill in the art, to use particles in the claimed range in the invention of Mohler as is known in the art and evidenced by Higa. The motivation for doing so would have been to use a known design for increased reliability.
Regarding claim 10, Mohler discloses the claimed invention as described above with respect to claim 8 except Mohler does not specifically state that a metal of the energetic material has a particle size of about 50 to about 150 nanometers, and a metal oxide of the energetic material has a particle size of about 40 to about 50 nanometers [claim 10]. However, it is well known in the art to comprise energetic layers with metal particles and metal-oxide particles in the claimed ranges as evidenced by Higa (col. 2, lines 45-60). Therefore, it would have been obvious, to one having ordinary skill in the art, to use particles in the claimed range in the invention of Mohler as is known in the art and evidenced by Higa. The motivation for doing so would have been to use a known design for increased reliability.
Regarding claim 17, Mohler discloses the claimed invention as described above with respect to claim 16 except Mohler does not specifically state that the metal has a particle size of about 50 to about 150 nanometers, and the metal oxide has a particle size of about 40 to about 50 nanometers [claim 17]. However, it is well known in the art to comprise energetic layers with metal particles and metal-oxide particles in the claimed ranges as evidenced by Higa (col. 2, lines 45-60). Therefore, it would have been obvious, to one having ordinary skill in the art, to use particles in the claimed range in the invention of Mohler as is known in the art and evidenced by Higa. The motivation for doing so would have been to use a known design for increased reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/           Primary Examiner, Art Unit 2847